ORDER
PER CURIAM.
Movant, William Jolley, appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. On appeal, movant argues that the motion court clearly erred in denying his motion because he proved that his trial counsel rendered ineffective assistance by failing to call his mother to testify at his criminal trial.
The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). An opinion would have no prece-dential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).